        Case 5:19-cv-00305-TWD Document 89 Filed 06/02/21 Page 1 of 1

                  UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF NEW YORK



                           JUDGMENT IN A CIVIL CASE

Jerry Slaughter
            Plaintiff(s)
       vs.                              CASE NUMBER: 5:19-cv-305 (TWD)

Colin Mahar
              Defendant(s)


Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED: that Defendant’s motion for summary judgment
(Dkt. No. 72) is GRANTED, that Plaintiff’s complaint (Dkt. No. 1) is DISMISSED in its
ENTIRETY.

All of the above pursuant to the order of the Honorable Therese Wiley Dancks, dated
the 1st day of June, 2021.


DATED: June 2, 2021




                                               s/Kathy Rogers
                                               Deputy Clerk
